 UNIVERSAL MARINE CORP.Universal Marine Corp. and Harbour Marine Proper-ties, Inc. and Local No. 12, International Union ofOperating Engineers, AFL-CIO. Case 21-CA17044November 13, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.IO()On July 19, 1979, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Universal Marine Corp. and Harbour Marine Proper-ties, Inc., Long Beach, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Substitute the following for paragraph I(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Offer Robert Burrows and Willis Popken fulland immediate reinstatement to their former posi-tions or, if such jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges previously en-joyed, and make them whole for any losses in payincurred as a result of being laid off on August 24,1978, as provided in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon as providedin Florida Steel Corporation, 231 NLRB 651 (1977).(See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962)."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoI(E To EMPI()YEIESPOSEIED) BY ORDER OF I litNAIIO(NAI. LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWt Wll.l. NOT refuse to recognize Local No.12, International Union of Operating Engineers,AFL-CIO, and to honor and apply the currentcollective-bargaining agreement with it, which iseffective to July 1, 1980, and covers the followingunit for which that Union is exclusive represent-ative:All barge crane operators and oil/forklift op-erators, employed at our Long Beach, Califor-nia facility, excluding all other employees,guards and supervisors as defined in the Act.WE WILL NOI lay off or in any other mannerdiscriminate against employees to discouragetheir membership in the named Union. or in anyother labor organization.WE WI.. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Section7 of the Act.WE. wllt. offer Robert Burrows and WillisPopken full and immediate reinstatement to theirformer positions or, if such jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed.WE Wli.T. make Robert Burrows and WillisPopken whole for any losses in pay incurred as aresult of being laid off on August 24, 1978, withinterest.UNIVERSAl. MARINE CORP. AND HARBOURMARINE PROPERTIES, INC.DECISIONSTATEMENT OF THE CASEDAVID G. HILBRUN, Administrative Law Judge: Thiscase was heard at Los Angeles, California, on February 20and 21, 1979, based on a complaint alleging that UniversalMarine Corp. and Harbour Marine Properties, Inc., whichwere stipulated at the hearing to be a single employer andare jointly called Respondent herein, violated Section8(a)( ), (3), and (5) of the National Labor Relations Act, asamended, by discharging Robert Burrows and Willis Pop-ken because they engaged in protected concerted activities,while contemporaneously repudiating a certain collective-bargaining agreement with Local No. 12, InternationalUnion of Operating Engineers. AFL CIO, herein called theUnion.246 NLRB No. 67445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, my observation of witnesses andconsideration of post-hearing briefs, I make the following:FINDIN(S OF FA(CI ANi) RESuIl IANI CON(CI.USIONS )1LAWAt all times material herein Donald Budai has been pres-ident of Universal and John Houchen has been its vicepresident, secretary-treasurer, and part owner. These offi-cials manage a round-the-clock operation at Los Angelesharbor, in which tugboat operators represented by the In-land Boatmen's Union (IBU), divers and tenders repre-sented by the Carpenters Union. laborers who are not rep-resented by any labor organization, and crane bargeoperators and oiler/forklift operators represented by theUnion (herein) are utilized.'Universal had first conceived a crane barge operation inJuly 1975. At that time it approached IBU seeking opera-tors for a newly modified barge on which a long-boomedcrane had been permanently mounted.' From this contactUniversal was referred appropriately to the Union, and onSeptember 16, 1975, as an individual employer, signed itsfirst collective-bargaining agreement with the Union. Thiswas a short form adopting the master labor agreement ofthe Southern California General Contractors Association,and effective from July 1, 1974, to July 1, 1977.However, Universal desired an agreement more closelytailored to its unique crane barge operation and on March23, 1976, again as an individual employer, signed a secondshort form with the Union. This adopted the master laborcontract, commonly referred to as the truck crane agree-ment, between the Union and the California Trucking As-sociation. When this expired on June 30, 1977, Universal,also as an individual employer, and the Union signed theirmost recent short form, adopting the current master truckcrane agreement which is effective from July 1, 1977, toJuly 1, 1980.This document provides, in article Ill, E, and H. i, re-spectively, that:Employer shall have a rest period of not less than eight(8) hours between the end of any overtime period andthe beginning of another straight time shift. If employ-ees do not receive the required eight (8) hours rest pe-riod, they shall be paid at the applicable overtime ratefor each hour worked until they have received eight (8)hours rest off the job or project.* * * e *When equipment is operated before or after shift or onSaturdays, Sundays and holidays, the employee oper-ating such equipment during the regular shift shallwork the overtime, except in cases of emergency, pro-' Respondent maintains this place of business in Long Beach, California,where it provides marine services, annually so performing in value exceedingS50,000 for customers which, in turn, during the same annual period orperiods ship goods and products valued in excess of $50,000 directly to theirown customers located outside California. I therefore find Respondent is anemployer engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe Act, and otherwise that the Union is a labor organization within themeaning of Sec. 2(5).2 The normal staffing for this equipment was one crane operator and oneoiler/forklift operator per shift.vided he was available for such work or call out byverified call. If the above provisions are not met, theemployee regularly assigned to such equipment duringthe regular shift shall be compensated at the applicableovertime rate.On August 16, 1978. the Union dispatched Robert Bur-rows at Universal's request as an oiler/forklift operator.'After Burrows had completed a day shift on August 23,1978, Universal's dispatcher, William Cologne, called theUnion to request that it send out another oiler for a job tocommence at 4 p.m. that day. Unable to fill this request foran oiler, Union Business Agent Bob McHale went to Uni-versal's facility. He discovered that Burrows had workedthe earlier shift, and then had been sent home. McHaleinformed Houchen that, according to the truck crane agree-ment. Universal would have to call Burrows back to workat the applicable overtime rate.4Houchen replied that hecould not operate under such a requirement. Nevertheless,he did call Burrows back to work that same day and paidhim an overtime rate. The next day a meeting was heldbetween the parties at Houchen's urgent behest, at whichthe Union insisted that Universal pay employees overtimebeyond 8 hours per day, even though separate ship servic-ing on different shifts was involved. To this Houchen re-plied that he would lay off the crew and sell the barge.'Later that same day, without further notice. Houchen car-ried this out by purportedly selling Universal's crane bargeto Harbour, while abruptly terminating Popken and Bur-rows. Universal continued its tending and lightering of an-chored vessels by then exclusively leasing the crane bargefrom Harbour and hiring a nonunion crew.6The Union did not learn of these terminations, or of thecrane barge transfer, until September 6. On this date Hou-chen and Cologne told McHale that Popken was no longerworking there, and the barge was sold to Harbour. McHalereplied to this advice that the barge was still doing the samework as before, and that he would need an agreement fromHarbour. Houchen declined such an agreement, statingthat since he had no equipment, there was no further needfor McHale's (the Union's) services. McHale asked how hemight locate Harbour, and Houchen replied that it was lo-cated in Palos Verdes (its corporate mailing address) whereMcHale was unsuccessful trying to make contact. On Sep-tember 7, Houchen wrote to the Union stating:...on August 24, 1978, I terminated the services ofMr. W. A. Popken and Mr. Robert Burrows of yourunion and advised them that there would be no furtheremployment available through Universal Marine, ad-ditionally, with the approval of the Board of DirectorsAll dates and named months hereafter are in 1978, unless shown other-wise.' Because no other crane operators were available that day, Universal keptWillis Popken, its regular crane operator, for the 4 p.m. job and paid him atovertime rate.'The principals in charge of Universal had, in or about February 1977.formed Harbour as a California corporation to be engaged in "holding ma-nne properties," but had not previously activated it as a business enterprise.6 Houchen testified that he instructed Cologne to hire a new crane bargecrew for Harbour. He further testified that, as of October 25, no price hadbeen fixed and no money had been exchanged for the sale of the barge craneto Harbour; moreover, there were no wnritten lease terms and no money hadbeen paid for such a lease.446 UNIVERSAL. MARINE CORP.of Universal Marine Corp. I arranged for the sale ofboth the crane/barge and forklift.'Subsequently, McHale attempted to investigate further intothe crane barge matter at Respondent's premises, but wascautioned against trespassing. Although dissolving Harbouraround October, Houchen reacquired the crane barge bear-ing Universal's same distinctive markings as before, andnow continues its operation on a nonunion basis.In this factual context Respondent asserts that the suc-cessive short form agreements were verbally modified byformer Business Agent Frank Blum in understandingsreached by him with management that the 24-hour-a-day,call-out nature of business excused the written shift require-ments and their relationship to overtime pay. Further, Re-spondent contends that for nearly 3 years it pressed for thisunderstanding to be reduced to writing, but union function-aries (McHale having succeeded Blum in late 1976) utterlyneglected to do so. As a consequence, and based on unex-pected disaffection with work by former oiler/forklift op-erator Roland Wilson around August 9. the emergency sub-stitution of Foreman John Stevens roused McHale intoclaims of contract violation, both in terms of union dis-patching practices and literal requirements of the truckcrane agreement's article Ill. At a meeting between Hou-chen and McHale (and others) on August 16, an apparentinterim resolution was achieved whereby Burrows was em-ployed as a first-time dispatchee for oiler/forklift operatorwork and Respondent's lawyer pointedly undertook to coaxa telephone reply from Joseph Waggoner, McHale's seem-ingly reclusive superior.8Respondent completes its conten-tions with explanation that staffing the afternoon job ofAugust 23 was done after McHale's implied threat to pullthe crane operator from the barge, while its action the fol-lowing day of terminating employees and establishing alease-back for the barge crane from Harbour was primarilyto capture "the attention" of the Union to realistic needs ofthe operation, hopefully to be followed by execution of adocument addressing these with respect to terms and condi-tions of employment as might be experienced by repre-sented individuals.I hold fully for the General Counsel in this matter. Re-spondent's conduct shows unlawful discriminatory treat-ment of employees, and unwarranted attempt to escapeplain meaning of a duly reached collective-bargainingagreement. The existence of claimedly justifiable disgustwith personalities and practices of the Union falls short ofexcusing the petulant contract repudiation that occurred onAugust 24. Had the "special agreement" been so importantto Respondent, 1977 was the time to throw down the gaunt-let of economic pressure rather than comfortably and con-veniently renewing the truck crane agreement. Also sug-gested as modes of past relief are a suit for declaratoryjudgment and, more certainly, an 8(h)(3) charge alleging7This letter also made reference to citations for violation of contractualhiring procedures, which McHale had delivered to Universal on September6. The letter stated that these documents were being returned to the Union,because they were "without validity to Universal Marine."8 In January. Budai had met with McHtale to press further for the "specialagreement." Respinse at the time was that only Waggoner could approve it.and in the months following Budai made several futile telephone calls toWaggoner's office.the Union's refusal to reduce agreed terms to writing as an8(d) violation.The shared, growing dismay of Budai and Houchenmanifested in the latter's expression of animus when, onAugust 16, he told McHale that if "these problems" (theUnion's persistence in claiming full application of the truckcrane agreement) continued, Respondent would "have totake some kind of action." This is logically and inferentiallytied to the drastic "paper transfer" of August 24, coupledwith layoffs that have no sensible explanation but that af-fected persons were members of the Union and prospectivebeneficiaries of the contract provisions McHale was seekingto enforce.Respondent counters this prospect with an argument ofdefensive lockout based on American Ship Building Co. v.NV.L.R.B., 380 U.S. 300 (1965), and that the General Coun-sel is confined to narrow principles of Fibrehoard PaperProducts Corp. v. N.L.R.B., 379 U.S. 203 (1964). in pressingthis case. I reject both theories. Respondent was neitherseeking to preserve collective employer bargaining strength,nor preemptively neutralizing a labor organization's eco-nomic weapon calculated to achieve terms and conditionsof employment (these already having been established bythe truck crane agreement). .4merican Ship Building is thusreadily distinguishable and unavailing to Respondent. As tof'ibreboard, the General counsel made amply clear by thecomplaint and opening statement that fundamental repudi-ation or avoidance of collective-bargaining obligations wasthe accusation, and the more structured principles of Fibre-board need not, under the circumstances. be reached.Accordingly. I render conclusions of law that Respon-dent, by refusing to recognize continuingly the Union in anestablished and contractually defined appropriate unit, andby discriminatorily laying off Robert Burrows and WillisPopken. has engaged in unfair labor practices within themeaning of Section 8 (a)( ). (3), and (5) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER'The Respondent, Universal Marine Corp. and HarbourMarine Properties, Inc.. Long Beach, California, its officers,agents, successors, and assigns. shall: 1. Cease and desist from:(a) Refusing to recognize the Union, and to honor andapply the current collective-bargaining agreement with theUnion, which is effective to July .1980, and covers thefollowing unit for which the Union is exclusive representa-tive:' In the eent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided n Sec 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes10The record does not definitlsels establish Itarbour's present businessstatus beyond thalt it is "dissolved." I deem it appropnate to include Harbourwithin scope f the recommended Order because. whether dormant or notnow existing, this corporate form participated In unfair labor practicesherein and the term "successor" shall now, ftirmally enjoin a repetition447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll barge crane operators and oiler/forklift operators,employed at Respondent's Long Beach, Califbrnia fa-cility, excluding all other employees, guards and super-visors as defined in the Act.(b) Laying off or in any other manner discriminatingagainst employees to discourage their membership in theUnion, or in any other labor organization.(c) In any manner interfering with, restraining, or coerc-ing employees in the exercise of their rights under Section 7of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Offer Robert Burrows and Willis Popken reinstate-ment to their former positions of employment withoutprejudice to seniority or other rights and privileges, andmake them whole for losses in pay incurred as a result ofbeing laid off on August 24, 1978, as provided in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).(b) Preserve and, upon request, make available to theBoard o its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports,'and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post the attached notice marked "Appendix"" at itsLong Beach, California, place of business. Copies of saidnotice, on forms provided by the Regional Director for Re-gion 21, after being duly signed by Respondent or its autho-rized representative, shall be conspicuously posted immedi-ately upon receipt, and be maintained by it for 60consecutive days thereafter, in all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional l.abor Relations Board."448